Citation Nr: 0942824	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-00 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected eczematous dermatitis.

2.  Entitlement to an effective date earlier than November 1, 
2001, for the grant of service connection for eczematous 
dermatitis, to include consideration of clear and 
unmistakable error (CUE) in a prior VA decision.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for eczematous 
dermatitis with a 10 percent disability rating, effective 
from November 1, 2001. 

In September 2009, the Veteran testified at a Board hearing 
by videoconference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
folder.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an initial evaluation higher than 
10 percent for service-connected eczematous is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action by the appellant is required.


FINDINGS OF FACT

1.  In an unappealed March 1998 rating decision, the Portland 
RO denied the Veteran's claim of service connection for 
dermatitis, claimed as chromoblastomycosis, on the basis that 
dermatitis existed prior to service and there was no evidence 
that the condition permanently worsened as a result of 
service.  That decision is final.    

2.  The Veteran requested to reopen his previously disallowed 
claim for a skin disability in a Statement In Support of 
Claim received by VA on November 1, 2001; no earlier 
correspondence can be construed as an informal claim for the 
benefit sought.

3.  In a March 2007 rating decision, the RO granted service 
connection for eczematous dermatitis effective November 1, 
2001, based on the opinion of the February 2007 VA medical 
examiner who found a 50 percent probability that his 
dermatitis was caused by service.  


CONCLUSION OF LAW

The requirements for an effective date prior to November 1, 
2001, for service connection of eczematous dermatitis have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the present case, the Veteran is challenging the effective 
date assigned following the grant of service connection for 
his eczematous dermatitis.  The Court has held, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements."  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

In the present case, the Board observes that the Veteran was 
sent notice with respect to his effective date claim in April 
2009, wherein the RO addressed how VA determines the 
effective date, and his claim was subsequently readjudicated 
in July 2009.  The Veteran (through his representative) 
demonstrated an understanding of what evidence was needed to 
substantiate his claim at the September 2009 Board hearing.  
Thus, it is clear that sufficient notice has been provided by 
way of the April 2009 VCAA notice letter and no additional 
notice is needed.  

In this regard, the Board recognizes that the Veteran has 
alleged CUE as the basis for the award of an earlier 
effective date, as will be discussed in greater detail below.  
However, it does not appear that he has been provided with 
notice regarding CUE.  Nevertheless, in Livesay v. Principi, 
15 Vet. App. 165 (2001), the Court held that the provisions 
of the VCAA are not applicable to claims of CUE.  See also 
Parker v. Principi, 15 Vet. App. 407, 412 (2002) (noting that 
although the Secretary filed a motion, with which the veteran 
agreed, seeking a remand for readjudication of a CUE question 
in light of the enactment of the VCAA, the basis for the 
motion had no merit following the Court's decision in Livesay 
finding that the VCAA is not applicable to CUE matters).  In 
light of the foregoing, the Board finds that there is no 
prejudice to the Veteran in proceeding to consider the 
assertion of CUE in evaluating the earlier effective date 
claim in this case.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Moreover, the record reflects that the Veteran has been 
provided with a copy of the rating decision above, the 
December 2007 SOC, and the July 2009 SSOC, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis for the decision, and 
a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board 
initially notes that the Veteran's claims folder is 
reconstructed.  However, his service treatment records are of 
record.  Also, post-service treatment records adequately 
identified as relevant to the effective date claim are of 
record.  In addition, the March 1998 rating decision which 
previously denied the Veteran's claim for a skin disability 
is of record.  Furthermore, written statements from the 
Veteran are associated with the claims folder, as are his 
records from the Social Security Administration (SSA).

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his earlier effective date claim.  
Accordingly, the Board will proceed with appellate review.  

II.  Facts and Analysis 

The Veteran seeks an effective date earlier than November 1, 
2001, for the grant of service connection for eczematous 
dermatitis.  He has asserted that he is entitled to an 
effective date of November 8, 1969, the day following 
separation from service.  In the alternative, the Veteran 
asserts that he is entitled to an earlier effective date in 
the year 1998 on the basis of CUE in the March 1998 rating 
decision that previously denied the claim.  

Generally, except as otherwise provided, the effective date 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or someone 
acting as next friend of the claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

In the present case, as noted above, the Veteran has a 
reconstructed claims folder.  Consequently, it is unclear 
from the record when he first filed a claim of service 
connection for dermatitis.  The Veteran even stated at the 
September 2009 Board hearing that he could not recall the 
date when he originally filed his claim.  See Board hearing 
transcript, p. 5-6.  However, it appears that the Veteran 
originally filed the claim approximately in 1997.   
Regardless, it is clear that the claim was denied by the 
Portland RO in a March 1998 rating decision.  The Veteran was 
advised of his appellate rights in March 1998 correspondence, 
which accompanied the copy of the rating decision, and he did 
not appeal the decision.  Thus, the unappealed March 1998 
rating decision is final.  38 C.F.R. § 20.1103.    

Because the March 1998 RO decision is final, the claim by 
which the Veteran was granted service connection for his skin 
disability, and which led to this appeal, was a request to 
reopen a previously denied claim.  The effective date of a 
reopened claim is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(2), (r).  The Court has held 
that when a claim is reopened, the effective date cannot be 
earlier than the date of the claim to reopen.  Juarez v. 
Peake, 21 Vet. App. 537, 539-40 (2008).  

Service connection for eczematous dermatitis was established 
from November 1, 2001, by way of a March 2007 rating 
decision.  The RO therein explained that November 1, 2001, 
was the date on which the reopened claim was received.  

After review of the record, the Board finds that the earliest 
correspondence that may be construed as an informal claim to 
request to reopen the previously disallowed claim was indeed 
the statement received by VA on November 1, 2001.  In said 
correspondence, the Veteran wrote that he wanted to submit 
the statement as an informal claim to reopen his claim for 
service connection of dermatitis, and would later submit his 
formal application along with new medical evidence in support 
of his claim.  (He further asked that his effective date be 
made retroactive to his initial compensation application but 
did not specify a date.) 

The Veteran later submitted written correspondence date-
stamped in September 2002 wherein he again requested that his 
claim for a skin disability be reopened, submitted medical 
evidence in support of his claim, and wrote that he had no 
further medical evidence to provide.  Upon review of the 
foregoing, it is clear that the Veteran intended to file an 
informal claim to request to reopen his previously disallowed 
skin disability in the correspondence received November 1, 
2001.  There is no indication that he had previously 
submitted an informal claim to reopen, and no earlier 
correspondence of record may be construed as an informal 
claim to reopen a previously disallowed claim for the 
benefits sought.     

In making the above determination, the Board recognizes that 
VA or uniformed services medical records may form the basis 
of an informal claim to reopen.  38 C.F.R. § 3.157.  Under 
the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  
Otherwise, in the case of evidence from a private physician, 
date of receipt of any record or report will be accepted as 
the date of receipt of a claim. 38 C.F.R. § 3.157(b)(2).

However, this regulatory provision provides no basis to find 
an earlier effective date in this case.  While VA treatment 
records dated in 1999 include references to the Veteran's 
history of chronic skin disability which reportedly began 
during his period of service (e.g., a February 1999 record 
notes a past medical history of chronic fungus infection from 
Vietnam, and a December 1999 record notes that the Veteran 
reported a history of skin disability that began in 1968), 
the record contains no VA treatment records that may be 
construed as an informal claim to reopen within one year of 
the November 1, 2001, claim to reopen, as is required under 
38 C.F.R. § 3.157(b)(1).  The Board also notes that there is 
no indication that the letter dated in August 2001 from the 
private dermatologist (Dr. G.S.), wherein he concludes that 
the Veteran's skin disability was service-related, was 
received by VA prior to November 1, 2001.  While the letter 
itself is not date-stamped, the Veteran wrote in 
correspondence dated and received in January 2003 that he was 
enclosing a diagnosis dated August 13, 2001, from the private 
medical facility where Dr. G.S. was employed, and the letter 
from Dr. G.S. is indeed dated August 13, 2001.  Thus, the 
record clearly indicates that this private medical evidence 
was not received until January 2003.  There is no other 
qualifying medical evidence that may be construed as an 
informal claim.   

Furthermore, the Board has considered the Veteran's 
allegation of CUE in the March 1998 rating decision that 
previously denied his claim for a skin disability.  Under 
Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel v. 
Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions involves a situation in which 
the correct facts, as they were known at the time, were not 
before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  Id.  In addition, the 
determination of whether there was CUE in the prior rating 
determination must be based on the record and law that 
existed at the time of the rating action in question.  Id.  
Any claim of CUE must be pled with specificity.  See Andre v. 
Principi, 301 F. 3d 1354 (Fed. Cir. 2002).  

However, a review of the record reveals that the Veteran has 
only generally alleged CUE in the March 1998 rating decision, 
and has not specifically alleged an error made by VA in 
adjudicating his claim at that time.  Thus, the Veteran has 
not pled such a claim with specificity and, consequently, CUE 
may not serve as the basis for the award of an earlier 
effective date.

Thus, for reasons explained above, the date of the Veteran's 
claim, i.e., his request to reopen a previously disallowed 
claim, is November 1, 2001.  The effective date cannot be 
earlier than the date of the claim.  Juarez, supra.  
Therefore, the Veteran is not entitled to an effective date 
earlier than November 1, 2001, for the grant of service 
connection for eczematous dermatitis, and his appeal must be 
denied.    


ORDER

An effective date earlier than November 1, 2001, for the 
grant of service connection for eczematous dermatitis, to 
include consideration of CUE in a prior VA decision, is 
denied.

REMAND

The Veteran seeks a higher initial disability evaluation for 
his service-connected eczematous dermatitis, which is 
currently assigned a 10 percent rating from November 1, 2001, 
under Diagnostic Code (DC) 7806 (for dermatitis or eczema).  
Although the Board sincerely regrets any further delay, a 
remand for further development is required before final 
review of the claim for a higher initial rating.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In a claim for a higher original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, such as this, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

During the pendency of the Veteran's appeal, two amendments 
were made to the criteria for rating the skin, effective 
August 30, 2002, and October 23, 2008.  See 67 Fed. Reg. 
49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 
7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) 
(codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2009)).  However, as to the amended regulations effective 
October 2008, the Board notes the changes are only applicable 
to claims received on or after October 23, 2008.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008).  The Veteran filed his claim 
prior to October 2008 and, thus, the October 2008 regulatory 
changes are not applicable in this case.

Because the August 2002 amendment took effect during the 
appeal period and is applicable to the Veteran's claim, both 
the former (i.e., prior to Aug. 30, 2002) and the revised 
(from Aug. 30, 2002) criteria will be considered in 
evaluating the Veteran's service-connected eczematous 
dermatitis.  Therefore, the Board must evaluate the Veteran's 
skin disability under both rating criteria to determine 
whether he is entitled to a higher evaluation.  In evaluating 
the claim, the Board must determine whether the revised 
version is more favorable to the Veteran.  VAOPGCPREC 7- 2003 
(Nov. 19, 2003).  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the former DC 7806, a 10 percent rating is assigned 
where there is evidence of eczema with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation is assigned for eczema where 
there is exudation or itching constant, extensive lesions, or 
marked disfigurement, and a 50 percent evaluation is assigned 
where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or where 
the condition is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (prior to Aug. 30, 2002).

Under the revised Diagnostic Code 7806, a 10 percent rating 
is prescribed for dermatitis or eczema manifested by at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is prescribed for 
dermatitis or eczema manifested by 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 50 
percent rating is prescribed for dermatitis or eczema more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (from Aug. 30, 2002).  
Dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806 or to be rated as disfigurement of 
the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.
 
The Veteran underwent three VA dermatological examinations 
during the course of this appeal.  Notably, the May 2005 VA 
skin disease examination was performed primarily for the 
purpose of obtaining an etiological opinion.  Consequently, 
there was limited comment made concerning the level of 
severity of the Veteran's claimed skin disability.  Although 
the Veteran later underwent VA dermatological examinations in 
February 2007 and May 2009 by the same examiner, neither 
examination report is deemed adequate for rating purposes.  
First, the examiner did not adequately comment on the 
characteristics of the skin disability that are necessary to 
evaluate the Veteran under the former criteria for rating 
skin disabilities.  Second, while the examiner provided a 
percentage for each exposed area affected, he did not provide 
an overall percentage of the exposed areas affected by the 
skin disorder.  For example, in the February 2009 VA 
examination report, the examiner noted that 100 percent of 
the surface area from the mid hand distally occupying all 
fingers was affected by the Veteran's skin disability.  
However, the examiner failed to provide an overall percentage 
of exposed areas affected, when considering the head, face, 
neck and hands (i.e., exposed areas) together.  For these 
reasons, a remand for another skin examination to determine 
the level of severity of the Veteran's skin disability is 
needed.  Moreover, the Veteran recently asserted at the 
September 2009 Board hearing that his skin disability had 
interfered with his job in the past.  See Board hearing 
transcript, p. 16.  Thus, an opinion is also needed on the 
impact of the Veteran's skin disability on his employability.    

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain any outstanding VA treatment 
records pertaining to any treatment the 
Veteran has received for his skin disability 
from November 1, 2001, to the present, to 
include any treatment records from the VA Kona 
outpatient facility in Kailua-Kona, HI, during 
this period.

2.  Schedule the Veteran for another skin 
examination to assess the severity of his 
service-connected eczematous dermatitis.  The 
claims folder and a copy of this remand must 
be made available to the examiner.  The 
examiner should note in the examination report 
that the claims folder has been reviewed.  Any 
testing should also be conducted at that time 
if deemed necessary by the examiner and the 
results of any testing done should be included 
with the findings from the VA examination. 

a.  Based on examination of the Veteran and 
review of the claims folder, the examiner 
should comment on whether the Veteran's 
eczematous dermatitis is manifested by 
constant exudation or itching, extensive 
lesions, marked disfigurement, ulceration, 
or extensive exfoliation or crusting, any 
systemic or nervous manifestations (if so, 
please specify), or whether the condition 
is exceptionally repugnant.

b.  Based on examination of the Veteran and 
review of the claims folder, the examiner 
should comment on whether his eczematous 
dermatitis covers 20 to 40 percent of the 
entire body or whether 20 to 40 percent of 
the Veteran's exposed areas (i.e., head, 
neck, face, and hands) is affected by his 
skin disability; whether it requires 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs for a total duration of less than six 
weeks during any past 12-month period since 
November 1, 2001; affects more than 40 
percent of the entire body or more than 40 
percent of the exposed areas is affected; 
constant or near-constant systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs during any 12-month 
period since November 1, 2001.  

c.  The examiner should also comment on any 
disfigurement of the head, face, or neck or 
any scars associated with the Veteran's 
eczematous dermatitis.  If either 
disfigurement or scars are present, the 
examiner should fully describe the 
associated symptomatology and state which 
is the predominant disability.    

d.  The examiner should provide an opinion 
on whether and to what extent the Veteran's 
skin disability affects his employability.  

e.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

3.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and given an appropriate period of time 
for response. 

The purpose of this remand is to obtain additional 
development.  The Board does not intimate a decision, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


